SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August 14, 2014 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Table of Contents Company Information Capital Breakdown 2 Cash Distribution 3 Parent Company Financial Statements Balance Sheet – Assets 4 Balance Sheet – Liabilities 5 Statement of Income 6 Statement of Comprehensive Income 7 Statement of Cash Flows 8 Statement of Changes in Shareholders’ Equity 1/1/2014 to 6/30/2014 10 1/1/2013 to 6/30/2013 11 Statement of Value Added 12 Consolidated Financial Statements Balance Sheet - Assets 13 Balance Sheet - Liabilities 14 Statement of Income 15 Statement of Comprehensive Income 16 Statement of Cash Flows 17 Statement of Changes in Shareholders’ Equity 1/1/2014 to 6/30/2014 19 1/1/2013 to 6/30/2013 20 Statement of Value Added 21 Comments on the Company’s Consolidated Performance 22 Notes to the Financial Statements 34 Reports and Statements Unqualified Independent Auditors’ Review Report 81 PAGE 1 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Company Information / Capital Breakdown Number of Shares (Units) Current Quarter 6/30/2014 Paid-in Capital Common 1,457,970,108 Preferred 0 Total 1,457,970,108 Treasury Shares Common 48.146.800 Preferred 0 Total 48.146.800 PAGE 2 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Company Information / Cash distribution Event Approval Dividends Inition Payment Type of share Class of share Dividends per common share (R$/share) Meeting of Board of Directors 02/28/2014 Dividends 03/11/2014 Ordinary 0.29150 PAGE 3 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Quarter 6/30/2014 YTD Previous Year 12/31/2013 1 Total assets 47,574,049 48,689,176 1.01 Current assets 4,719,017 1.01.01 Cash and cash equivalents 147,428 206,624 1.01.03 Trade receivables 1,165,868 1,992,704 1.01.04 Inventories 2,908,734 2,459,230 1.01.08 Other current assets 496,987 395,616 1.02 Non-current assets 42,855,032 43,635,002 1.02.01 Long-term receivables 4,265,886 4,134,846 1.02.01.06 Deferred taxes 3,118,904 2,612,998 1.02.01.09 Other non-current assets 1,146,982 1,521,848 1.02.02 Investments 25,823,849 27,005,592 1.02.03 Property, plant and equipment 12,680,210 12,418,095 1.02.04 Intangible assets 85,087 76,469 PAGE 4 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Balance Sheet – Liabilities (R$ thousand) Code Description Current Quarter 6/30/2014 YTD Previous Year 12/31/2013 2 Total liabilities 47,574,049 48,689,176 2.01 Current liabilities 5,156,710 6,503,789 2.01.01 Payroll and related taxes 162,184 159,892 2.01.02 Trade payables 1,259,734 926,935 2.01.03 Taxes payable 84,511 150,066 2.01.04 Borrowings and financing 2,433,807 3,854,694 2.01.05 Other payables 856,040 1,138,956 2.01.06 Provisions 360,434 273,246 2.01.06.01 Provision for tax, social security, labor and civil risks 360,434 273,246 2.02 Non-current liabilities 35,881,801 34,088,817 2.02.01 Borrowings and financing 22,918,920 21,394,660 2.02.02 Other payables 10,611,017 10,173,732 2.02.04 Provisions 2,351,864 2,520,425 2.02.04.01 Provision for tax, social security, labor and civil risks 330,697 438,114 2.02.04.02 Other provisions 2,021,167 2,082,311 2.02.04.02.03 Provision for environmental liabilities and asset retirement obligation - ARO 235,882 365,716 2.02.04.02.04 Pension and healthcare plan 485,084 485,084 2.02.04.02.05 Provision for losses on investments 1,300,201 1,231,511 2.03 Shareholders’ equity 6,535,538 8,096,570 2.03.01 Issued capital 4,540,000 4,540,000 2.03.02 Capital reserves 30 30 2.03.04 Earnings reserves 1,972,130 2,839,568 2.03.04.01 Legal reserve 361,641 361,641 2.03.04.02 Statutory reserve 2,052,927 2,477,927 2.03.04.09 Treasury shares -442,438 0 2.03.05 Retained earnings/Accumulated losses 77,049 0 2.03.08 Other comprehensive income -53,671 716,972 PAGE 5 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statements of Income (R$ thousand) Code Description Current Quarter 4/1/2014 to 6/30/2014 YTD Current Year 1/1/2014 to 6/30/2014 Same Quarter of Previous Year 4/1/2013 to 6/30/2013 YTD Previous Year 1/1/2013 to 6/30/2013 3.01 Net revenue from sales and/or services 3,230,159 6,720,612 3,288,085 6,141,300 3.02 Cost of sales and/or services -2,060,158 -4,371,387 -2,416,470 -4,621,746 3.03 Gross profit 1,170,001 2,349,225 871,615 1,519,554 3.04 Operating expenses/income -483,847 -1,116,623 695,221 322,343 3.04.01 Selling expenses -114,031 -211,408 -130,157 -239,424 3.04.02 General and administrative expenses -103,896 -186,759 -87,064 -163,193 3.04.04 Other operating income 5,183 9,829 1,691 5,209 3.04.05 Other operating expenses -14,184 -180,241 -144,158 -222,685 3.04.06 Share of profits of investees -256,919 -548,044 1,054,909 942,436 3.05 Profit before finance income (costs) and taxes 686,154 1,232,602 1,566,836 1,841,897 3.06 Finance income (costs) -738,750 -1,317,577 -1,314,739 -1,779,978 3.06.01 Finance income 17,297 25,866 45,587 70,620 3.06.02 Finance costs -756,047 -1,343,443 -1,360,326 -1,850,598 3.06.02.01 Net exchange gains (losses) on financial instruments 233,413 547,915 -705,470 -589,257 3.06.02.02 Finance costs -989,460 -1,891,358 -654,856 -1,261,341 3.07 Loss (profit) before taxes on income -52,596 -84,975 252,097 61,919 3.08 Income tax and social contribution 74,311 162,024 242,372 459,876 3.09 Profit from continuing operations 21,715 77,049 494,469 521,795 3.11 Profit for the period 21,715 77,049 494,469 521,795 3.99 Earnings per share - (R$/share) 3.99.01 Basic earnings per share 3.99.01.01 Common shares 0.01505 0.05313 0.33915 0.35789 PAGE 6 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Quarter 4/1/2014 to 6/30/2014 YTD Current Year 1/1/2014 to 6/30/2014 Same Quarter of Previous Year 4/1/2013 to 6/30/2013 YTD Previous Year 1/1/2013 to 6/30/2013 4.01 Profit for the period 21,715 77,049 494,469 521,795 4.02 Other comprehensive income -299,832 -770,643 -272,443 -570,426 4.02.01 Cumulative translation adjustments for the period -43,021 -87,347 124,287 81,048 4.02.02 Actuarial (losses) gains on defined benefit pension planfrom investments in 0 1,710 0 0 subsidiaries 4.02.03 Available-for-sale financial assets -428,462 -1,059,465 -455,051 -742,440 4.02.04 Income tax and social contribution on available-for-sale financial assets 145,677 360,218 154,718 252,430 4.02.05 Available-for-sale financial assets from investments in subsidiaries -5,737 -17,470 -98,621 -163,688 4.02.06 Impairment of available-for-sale financial assets 48,047 48,047 3,369 3,369 4.02.07 Income tax and social contribution on available-for-sale financial assets -16,336 -16,336 -1,145 -1,145 4.03 Comprehensive income for the period -278,117 -693,594 222,026 -48,631 PAGE 7 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 1/1/2014 to 6/30/2014 YTD Previous Year 1/1/2013 to 6/30/2013 6.01 Net cash generated by operating activities 765,413 619,321 6.01.01 Cash generated from operations 2,036,338 1,520,086 6.01.01.01 Profit for the period 77,049 521,795 6.01.01.02 Charges on borrowings and financing 1,558,999 1,172,598 6.01.01.03 Charges on loans and financing granted -6,136 -18,885 6.01.01.04 Depreciation, depletion and amortization 477,392 466,832 6.01.01.05 Share of profits of investees 548,044 -942,436 6.01.01.06 Deferred income tax and social contribution -162,024 -459,876 6.01.01.08 Provision for tax, social security, labor, civil and environmental risks -13,702 81,589 6.01.01.09 Monetary variation and exchange differences, net -557,575 717,004 6.01.01.10 Gain on derivative transactions 943 2,294 6.01.01.11 Impairment of available-for-sale financial assets 48,047 3,369 6.01.01.12 Residual value of permanent assets written off 5,090 7,262 6.01.01.14 Other provisions 60,211 -31,460 6.01.02 Changes in assets and liabilities -1,270,925 -900,765 6.01.02.01 Trade receivables - third parties 36,317 -78,773 6.01.02.02 Trade receivables - related parties -78,039 -88,274 6.01.02.03 Inventories -519,235 19,331 6.01.02.05 Recoverable taxes -37,133 -423 6.01.02.06 Judicial deposits -22,281 1,125 6.01.02.07 Dividends received from related parties 236,892 262,807 6.01.02.10 Trade payables 346,314 -49,798 6.01.02.11 Payroll and related taxes -55,818 19,868 6.01.02.12 Taxes in installments - REFIS -95,102 -108,036 6.01.02.14 Payables to related parties 48,136 -1,692 6.01.02.16 Interest paid -1,142,625 -863,981 6.01.02.17 Interest received 13,580 2,420 6.01.02.18 Interest on swaps paid -633 -2,466 6.01.02.19 Other -1,298 -12,873 6.02 Net cash used in investing activities -543,785 -964,922 6.02.01 Investments -37,574 -67,370 6.02.02 Purchase of property, plant and equipment -654,445 -624,309 6.02.07 Purchase of intangible assets 0 -11 6.02.08 Related parties loans -19,956 -293,307 6.02.09 Receipt of related parties loans 168,190 20,075 6.03 Net cash used in financing activities -280,824 -556,347 6.03.01 Borrowings and financing raised 1,134,086 553,071 6.03.02 Borrowings and financing raised - related parties 382,977 0 6.03.03 Repayment of borrowings -874,313 -321,345 6.03.04 Repayment of borrowings - related parties -100,724 -97,110 6.03.05 Dividends and interest on capital paid -424,933 -690,963 6.03.06 Treasury shares -397,917 0 PAGE 8 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 1/1/2014 to 6/30/2014 YTD Previous Year 1/1/2013 to 6/30/2013 6.05 Increase (decrease) in cash and cash equivalents -59,196 -901,948 6.05.01 Cash and equivalents at the beginning of the period 206,624 2,995,757 6.05.02 Cash and equivalents at the end of the period 147,428 2,093,809 PAGE 9 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2014 to 6/30/2014 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other comprehensive income Shareholders´ Equity 5.01 Opening balances 4,540,000 30 2,839,568 0 716,972 8,096,570 5.03 Adjusted opening balances 4,540,000 30 2,839,568 0 716,972 8,096,570 5.04 Capital transactions with shareholders 0 0 -867,438 0 0 -867,438 5.04.04 Treasury shares acquired 0 0 -442,438 0 0 -442,438 5.04.06 Dividends 0 0 -425,000 0 0 -425,000 5.05 Total comprehensive income 0 0 0 77,049 -770,643 -693,594 5.05.01 Profit for the period 0 0 0 77,049 0 77,049 5.05.02 Other comprehensive income 0 0 0 0 -770,643 -770,643 5.05.02.04 Cumulative translation adjustments for the period 0 0 0 0 -87,347 -87,347 5.05.02.08 Actuarial (losses) gains on defined benefit pension plan, net of taxes 0 0 0 0 1,710 1,710 5.05.02.09 Available-for-sale financial assets, net of taxes 0 0 0 0 -685,006 -685,006 5.07 Closing balances 4,540,000 30 1,972,130 77,049 -53,671 6,535,538 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2013 to 6/30/2013 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other comprehensive income Shareholders´ Equity 5.01 Opening balances 4,540,000 30 3,690,543 0 386,324 8,616,897 5.03 Adjusted opening balances 4,540,000 30 3,690,543 0 386,324 8,616,897 5.04 Capital transactions with shareholders 0 0 -560,000 0 0 -560,000 5.04.08 Approval of prior year's proposed dividends 0 0 -560,000 0 0 -560,000 5.05 Total comprehensive income 0 0 0 521,795 -570,426 -48,631 5.05.01 Profit for the period 0 0 0 521,795 0 521,795 5.05.02 Other comprehensive income 0 0 0 0 -570,426 -570,426 5.05.02.04 Cumulative translation adjustments for the period 0 0 0 0 81,048 81,048 5.05.02.09 Available-for-sale financial assets, net of taxes 0 0 0 0 -651,474 -651,474 5.07 Closing balances 4,540,000 30 3,130,543 521,795 -184,102 8,008,266 PAGE 11 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Value Added (R$ thousand) Code Description YTD Current year 1/1/2014 to 6/30/2014 YTD Previous year 1/1/2013 to 6/30/2013 7.01 Revenues 8,175,552 7,628,632 7.01.01 Sales of products and services 8,130,141 7,582,244 7.01.02 Other revenues 49,740 45,242 7.01.04 Allowance for (reversal of) doubtful debts -4,329 1,146 7.02 Raw materials acquired from third parties -4,680,965 -5,077,446 7.02.01 Costs of sales and services -4,070,934 -4,465,891 7.02.02 Materials, electric power, outside services and other -545,092 -622,976 7.02.03 Impairment/recovery of assets -64,939 11,421 7.03 Gross value added 3,494,587 2,551,186 7.04 Retentions -477,392 -466,832 7.04.01 Depreciation, amortization and depletion -477,392 -466,832 7.05 Wealth created 3,017,195 2,084,354 7.06 Value added received as transfer -544,481 1,183,374 7.06.01 Share of profits of investees -548,044 942,436 7.06.02 Finance income 25,866 70,620 7.06.03 Other -22,303 170,318 7.07 Wealth for distribution 2,472,714 3,267,728 7.08 Wealth distributed 2,472,714 3,267,728 7.08.01 Personnel 612,674 526,830 7.08.01.01 Salaries and wages 478,017 402,657 7.08.01.02 Benefits 102,049 93,188 7.08.01.03 Severance pay fund (FGTS) 32,608 30,985 7.08.02 Taxes, fees and contributions 459,931 193,531 7.08.02.01 Federal 386,685 102,250 7.08.02.02 State 61,130 80,168 7.08.02.03 Municipal 12,116 11,113 7.08.03 Lenders and lessors 1,323,060 2,025,572 7.08.03.01 Interest 1,890,923 1,260,840 7.08.03.02 Leases 5,032 5,297 7.08.03.03 Other -572,895 759,435 7.08.04 Shareholders 77,049 521,795 7.08.04.03 Retained earnings (accumulated losses) for the period 77,049 521,795 PAGE 12 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Quarter 6/30/2014 YTD Previous Year 12/31/2013 1 Total assets 49,164,220 50,402,539 1.01 Current assets 15,591,4 07 16,402,042 1.01.01 Cash and cash equivalents 9,019,972 9,995,672 1.01.03 Trade receivables 1,826,767 2,522,465 1.01.04 Inventories 3,635,724 3,160,985 1.01.08 Other current assets 1,108,944 722,920 1.02 Non-current assets 33,572,813 34,000,497 1.02.01 Long-term receivables 4,511,147 4,636,608 1.02.01.02 Investments measured at amortized cost 28,913 30,756 1.02.01.06 Deferred taxes 3,282,979 2,770,527 1.02.01.09 Other non-current assets 1,199,255 1,835,325 1.02.02 Investments 13,005,972 13,487,023 1.02.03 Property, plant and equipment 15,130,171 14,911,426 1.02.04 Intangible assets 925,523 965,440 PAGE 13 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet - Liabilities (R$ thousand) Code Description Current Quarter 3/31/2014 YTD Previous Year 12/31/2013 2 Total liabilities 49,164,220 50,402,539 2.01 Current liabilities 7,026,116 5,564,230 2.01.01 Payroll and related taxes 217,614 208,921 2.01.02 Trade payables 1,531,076 1,102,037 2.01.03 Taxes payable 261,857 304,095 2.01.04 Borrowings and financing 3,547,634 2,642,807 2.01.05 Other payables 1,040,357 972,851 2.01.06 Provisions 427,578 333,519 2.01.06.01 Provision for tax, social security, labor and civil risks 427,578 333,519 2.02 Non-current liabilities 35,635,997 36,769,250 2.02.01 Borrowings and financing 24,019,765 25,103,623 2.02.02 Other payables 10,280,633 10,061,571 2.02.03 Deferred taxes 238,830 268,833 2.02.04 Provisions 1,096,769 1,335,223 2.02.04.01 Provision for tax, social security, labor and civil risks 370,775 479,664 2.02.04.02 Other provisions 725,994 855,559 2.02.04.02.03 Provision for environmental liabilities and asset retirement obligation - ARO 240,889 370 2.02.04.02.04 Pension and healthcare plan 485,105 485,105 2.03 Shareholders’ equity 6,502,107 8,069,059 2.03.01 Issued capital 4,540,000 4,540,000 2.03.02 Capital reserves 30 30 2.03.04 Earnings reserves 1,972,130 2,839,568 2.03.04.01 Legal reserve 361,641 361,641 2.03.04.02 Statutory reserve 2,052,927 2,477,927 2.03.04.09 Treasury shares -442,438 0 2.03.05 Retained earnings/Accumulated losses 77,049 0 2.03.08 Other comprehensive income -53,671 716,972 2.03.09 Non-controlling interests -33,431 -27,511 PAGE 14 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statements of Income (R$ thousand) Code Description Current Quarter 4/1/2014 to 6/30/2014 YTD Current Year 1/1/2014 to 6/30/2014 Same Quarter of Previous Year 4/1/2013 to 6/30/2013 YTD Previous Year 1/1/2013 to 6/30/2013 3.01 Net revenue from sales and/or services 4,052,407 8,423,285 4,060,202 7,702,185 3.02 Cost of sales and/or services -2,746,592 -5,781,121 -3,020,222 -5,871,799 3.03 Gross profit 1,305,815 2,642,164 1,039,980 1,830,386 3.04 Operating expenses/income -456,526 -972,425 -242,151 -630,936 3.04.01 Selling expenses -233,652 -423,567 -256,374 -457,624 3.04.02 General and administrative expenses -124,171 -228,024 -123,461 -233,047 3.04.04 Other operating income 9,753 17,466 20,950 25,206 3.04.05 Other operating expenses -41,067 -225,408 -165,851 -264,751 3.04.06 Share of profits of investees -67,389 -112,892 282,585 299,280 3.05 Profit before finance income (costs) and taxes 849,289 1,669,739 797,829 1,199,450 3.06 Finance income (costs) -814,935 -1,556,134 -457,819 -985,102 3.06.01 Finance income 53,430 91,482 60,282 98,102 3.06.02 Finance costs -868,365 -1,647,616 -518,101 -1,083,204 3.06.02.01 Net exchange gains (losses) on financial instruments -60,987 -116,203 63,522 34,837 3.06.02.02 Finance costs -807,378 -1,531,413 -581,623 -1,118,041 3.07 Loss (profit) before taxes on income 34,354 113,605 340,010 214,348 3.08 Income tax and social contribution -15,321 -42,476 161,876 303,854 3.09 Profit from continuing operations 19,033 71,129 501,886 518,202 3.11 Consolidated profit for the period 19,033 71,129 501,886 518,202 3.11.01 Attributed to owners of the Company 21,715 77,049 494,469 521,795 3.11.02 Attributed to non-controlling interests -2,682 -5,920 7,417 -3,593 3.99 Earnings per share - (R$/share) 3.99.01 Basic earnings per share 3.99.01.01 Common shares 0.01505 0.05313 0.33915 0.35789 PAGE 15 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Quarter 4/1/2014 to 6/30/2014 YTD Current Year 1/1/2014 to 6/30/2014 Same Quarter of Previous Year 4/1/2013 to 6/30/2013 YTD Previous Year 1/1/2013 to 6/30/2013 4.01 Consolidated profit for the period 19,033 71,129 501,886 518,202 4.02 Other comprehensive income -299,832 -770,643 -272,443 -570,426 4.02.01 Cumulative translation adjustments for the period -43,021 -87,347 124,287 81,048 4.02.02 Actuarial (losses) gains on defined benefit pension plan from investments in 0 1,710 0 0 subsidiaries 4.02.03 Available-for-sale financial assets -441,223 -1,090,003 -606,108 -992,084 4.02.04 Income tax and social contribution on available-for-sale financial assets 150,016 370,601 206,077 337,309 4.02.05 Impairment of available-for-sale financial assets 52,115 52,115 5,002 5,002 4.02.06 Income tax and social contribution on available-for-sale financial assets -17,719 -17,719 -1,701 -1,701 4.03 Consolidated comprehensive income for the period -280,799 -699,514 229,443 -52,224 4.03.01 Attributed to owners of the Company -278,117 -693,594 222,026 -48,631 4.03.02 Attributed to non-controlling interests -2,682 -5,920 7,417 -3,593 PAGE 16 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 01/01/2014 to 6/30/2014 YTD Previous Year 01/01/2013 to 6/30/2013 6.01 Net cash generated by operating activities 416,545 793,134 6.01.01 Cash generated from operations 2,019,987 2,295,985 6.01.01.01 Profit for the period attributable to owners of the Company 77,049 521,795 6.01.01.02 Profit (loss) for the period attributable to non-controlling interests -5,920 -3,593 6.01.01.03 Charges on borrowings and financing 1,349,446 1,012,308 6.01.01.04 Charges on loans and financing granted -22,359 -22,395 6.01.01.05 Depreciation, depletion and amortization 600,153 579,489 6.01.01.06 Share of profits of investees 112,892 -299,280 6.01.01.07 Deferred income tax and social contribution -177,889 -467,700 6.01.01.08 Provision for tax, social security, labor, civil and environmental risks -8,035 36,651 6.01.01.09 Monetary variation and exchange differences, net -16,519 896,022 6.01.01.10 Gain (loss) on derivative transactions -2,240 16,211 6.01.01.11 Impairment of available-for-sale financial assets 52,115 5,002 6.01.01.16 Residual value of permanent assets written off 5,821 25,835 6.01.01.17 Other provisions 55,473 -4,360 6.01.02 Changes in assets and liabilities -1,603,442 -1,502,851 6.01.02.01 Trade receivables - third parties 16,609 -126,459 6.01.02.02 Trade receivables - related parties -118,099 -3,246 6.01.02.03 Inventories -549,274 -97,457 6.01.02.04 Receivables from related parties -93,380 -4,499 6.01.02.05 Recoverable taxes -47,031 -99,277 6.01.02.06 Judicial deposits -23,369 33,444 6.01.02.07 Dividends received from related parties 202,015 240,000 6.01.02.08 Trade payables 490,551 -311,339 6.01.02.09 Payroll and related taxes -46,466 19,236 6.01.02.10 Taxes in installments - REFIS -109,009 -35,412 6.01.02.12 Payables to related parties 3,506 -3,463 6.01.02.14 Interest paid -1,331,725 -1,098,710 6.01.02.15 Interest received - related parties 13,580 17,607 6.01.02.16 Interest on swaps paid -633 -2,466 6.01.02.17 Other -10,717 -30,810 6.02 Net cash used in investing activities -628,929 -719,842 6.02.02 Investments - 0 6.02.03 Purchase of property, plant and equipment -781,896 -963,283 6.02.09 Receipt/payment in derivative transactions 3,879 272,815 6.02.10 Purchase of intangible assets -324 -38 6.02.11 Related parties loans -19,956 -301 6.02.12 Receipt of related parties loans 173,371 0 6.02.13 Investment, net of redeemed amount 1,843 -29,035 6.03 Net cash used in financing activities -366,342 162,217 6.03.01 Borrowings and financing raised 1,384,720 1,225,822 6.03.02 Repayment of borrowings -906,748 -378,066 6.03.04 Dividends and interest on capital paid -424,933 -690,963 6.03.05 Capital contribution by non-controlling shareholders 0 5,424 6.03.06 Treasury shares -397,917 0 PAGE 17 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 01/01/2014 to 6/30/2014 YTD Previous Year 01/01/2013 to 6/30/2013 6.03.07 Repurchase of debt securities -21,464 0 6.04 Exchange differences on translating cash and cash equivalents -396,974 145,540 6.05 Increase (decrease) in cash and cash equivalents -975,700 381,049 6.05.01 Cash and equivalents at the beginning of the period 9,995,672 11,891,821 6.05.02 Cash and equivalents at the end of the period 9,019,972 12,272,870 PAGE 18 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Shareholders´ Equity - 1/1/2014 to 6/30/2014 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other comprehensive income Shareholders´ Equity Non-controlling interests Consolidated shareholders' equity 5.01 Opening balances 4,540,000 30 2,839,568 0 716,972 8,096,570 -27,511 8,069,059 5.03 Adjusted opening balances 4,540,000 30 2,839,568 0 716,972 8,096,570 -27,511 8,069,059 5.04 Capital transactions with shareholders 0 0 -867,438 0 0 -867,438 0 -867,438 5.04.04 Treasury shares acquired 0 0 -442,438 0 0 -442,438 0 -442,438 5.04.06 Dividends 0 0 -425,000 0 0 -425,000 0 -425,000 5.05 Total comprehensive income 0 0 0 77,049 -770,643 -693,594 -5,920 -699,514 5.05.01 Profit for the period 0 0 0 77,049 0 77,049 -5,920 71,129 5.05.02 Other comprehensive income 0 0 0 0 -770,643 -770,643 0 -770,643 5.05.02.04 Cumulative translation adjustments for the period 0 0 0 0 -87,347 -87,347 0 -87,347 5.05.02.08 Actuarial (losses) gains on defined benefit pension plan, net of taxes 0 0 0 0 1,710 1,710 0 1,710 5.05.02.09 Available-for-sale financial assets, net of taxes 0 0 0 0 -685,006 -685,006 0 -685,006 5.07 Closing balances 4,540,000 30 1,972,130 77,049 -53,671 6,535,538 -33,431 6,502,107 PAGE 19 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Shareholders´ Equity - 1/1/2013 to 6/30/2013 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other comprehensive income Shareholders´ Equity Non-controlling interests Consolidated shareholders' equity 5.01 Opening balances 4,540,000 30 3,690,543 0 386,324 8,616,897 390,616 9,007,513 5.03 Adjusted opening balances 4,540,000 30 3,690,543 0 386,324 8,616,897 390,616 9,007,513 5.04 Capital transactions with shareholders 0 0 -560,000 0 0 -560,000 0 -560,000 5.04.08 Approval of prior year's proposed dividends 0 0 -560,000 0 0 -560,000 0 -560,000 5.05 Total comprehensive income 0 0 0 521,795 -570,426 -48,631 -3,593 -52,224 5.05.01 Profit for the period 0 0 0 521,795 0 521,795 -3,593 518,202 5.05.02 Other comprehensive income 0 0 0 0 -570,426 -570,426 0 -570,426 5.05.02.04 Cumulative translation adjustments for the period 0 0 0 0 81,048 81,048 0 81,048 5.05.02.09 Available-for-sale financial assets, net of taxes 0 0 0 0 -651,474 -651,474 0 -651,474 5.06 Internal changes in shareholders' equity 0 0 0 0 0 0 7,332 7,332 5.06.04 Non-controlling interests in subsidiaries 0 0 0 0 0 0 7,332 7,332 5.07 Closing balances 4,540,000 30 3,130,543 521,795 -184,102 8,008,266 394,355 8,402,621 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Value Added (R$ thousand) Code Description YTD Current year 1/1/2014 to 6/30/2014 YTD Previous year 1/1/2013 to 6/30/2013 7.01 Revenues 10,058,590 9,342,470 7.01.01 Sales of products and services 10,011,520 9,300,610 7.01.02 Other revenues 52,199 56,368 7.01.04 Allowance for (reversal of) doubtful debts -5,129 -14,508 7.02 Raw materials acquired from third parties -6,122,306 -6,265,885 7.02.01 Costs of sales and services -5,252,473 -5,397,367 7.02.02 Materials, electric power, outside services and other -799,084 -895,501 7.02.03 Impairment/recovery of assets -70,749 26,983 7.03 Gross value added 3,936,284 3,076,585 7.04 Retentions -600,153 -579,489 7.04.01 Depreciation, amortization and depletion -600,153 -579,489 7.05 Wealth created 3,336,131 2,497,096 7.06 Value added received as transfer -1,691,048 2,010,965 7.06.01 Share of profits of investees -112,892 299,280 7.06.02 Finance income 91,482 98,102 7.06.03 Other -1,669,638 1,613,583 7.07 Wealth for distribution 1,645,083 4,508,061 7.08 Wealth distributed 1,645,083 4,508,061 7.08.01 Personnel 819,557 725,362 7.08.01.01 Salaries and wages 652,074 575,363 7.08.01.02 Benefits 129,160 113,557 7.08.01.03 Severance pay fund (FGTS) 38,323 36,442 7.08.02 Taxes, fees and contributions 771,819 560,536 7.08.02.01 Federal 670,132 354,938 7.08.02.02 State 82,533 189,492 7.08.02.03 Municipal 19,154 16,106 7.08.03 Lenders and lessors -17,422 2,703,961 7.08.03.01 Interest 1,710,725 1,110,261 7.08.03.02 Leases 7,743 7,815 7.08.03.03 Other -1,735,890 1,585,885 7.08.04 Shareholders 71,129 518,202 7.08.04.03 Retained earnings (accumulated losses) for the period 77,049 521,795 7.08.04.04 Non-controlling interests in retained earnings -5,920 -3,593 PAGE 21 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Economic Scenario The outlook for the global economy is one of a gradual rally in the second half of 2014, mainly fueled by the recovery of growth in the developed countries, which performed poorly at the beginning of the year. The IMF has reduced its 2014 global growth projection to 3.4%, 0.3 p.p. below its previous estimate, reflecting the weak first-quarter performance and the less optimistic prospects for some of the emerging nations. The institution maintained its 4% growth estimate for 2015 . The global Purchasing Managers Index (PMI) recorded its 21 st consecutive monthly upturn, averaging 54. 1 points in the second quarter. USA The U.S. economy shrank by 2.1% in 1Q14 due to the lower exports and a reduction in private investments. Nevertheless, despite the exceptionally rigorous winter having jeopardized economic performance at the beginning of the year, recent indicators are pointing to positive results. The first GDP estimate for 2Q14 points to growth of 4%, fueled by private investments, exports and personal spending on consumption. M anufacturing PMI averaged 56.4 points in 2Q14, the best result for four years, signaling a recovery in activity. Unemployment reached 6.1% in June, the lowest figure for 15 years, with the creation of 1.4 million new jobs in the first half. Installed capacity in May remained flat over April and March at 79%, while i ndustrial production moved up by 0.6%, giving 12-month growth of 4.3%. At its last meeting in June, the FOMC (the FED’s Monetary Policy Committee), reduced its asset purchases by a further US$10 billion, maintaining its decision to wind up the program at the end of the current year. The base rate was maintained at between 0% and 0.25%, and the Committee signaled that this level would be preserved. The FED estimates GDP growth in 2014 between 2.1% and 2.3%. Europe The first-quarter Eurozone numbers continued pointing to a gradual economic recovery. GDP in the region edged up by 0.2% over 4Q13, very close to the 0.3% recorded in the latter quarter. Hungary and Poland recorded the biggest growth, with 1.1% each, while the Netherlands recorded the biggest decline (-1.4%). The European Central Bank (ECB) expects growth of 1.0% in 2014 and 1.7% in 2015. Manufacturing PMI fell from 53.1 points in March to 51.8 points in June, while the quarterly average declined from 53.4 to 52.4 points between 1Q14 and 2Q14. In the 12 months through June 2014, Eurozone inflation came to 0.5%, below the long-term target of 2% established by the ECB. As a result, the ECB has been adopting an expansionist monetary policy, reducing the banks’ overnight deposit rates and strengthening prospects of low interest rates for a lengthy period of time. Although the job market has shown some signs of improvement, Eurozone unemployment remained flat at 11.6% in May, still high. In the UK, preliminary estimates point to GDP growth of 0.8% in 2Q14, identical to the 1Q14 figure, pushed by the service sector which recorded period growth of 1.0%. Industrial output increased by 3.7% in the 12 months through May, while manufacturing PMI reached 57.5 points in June, indicating expansion over the last 16 months. Annualized inflation came to 1.9% in June, higher than the 1.5% recorded in May. According to the British Treasury, the consensus of estimates points to GDP growth of 3.0% in 2014. PAGE 22 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Asia Reacting to signs of a slowdown at the beginning of the year, the Chinese government implemented a series of new measures to stimulate the economy and recent indicators suggest that they have been effective. Preliminary 2Q14 figures from the National Bureau of Statistics point to Chinese GDP growth of 7.5% over the same period last year and 2% over the previous quarter. Industrial production moved up by 8.8% in June over the same month the year before. After reaching its 48.0 points in March, the lowest level of the year, m anufacturing PMI, disclosed by HSBC, began to improve as of April and closed June at 5 0.7 points, the first expansion since December 2013. On the other hand, first-half investments in fixed assets grew by 17.3%, slightly less than the 17.6% recorded in 1Q14. Given this scenario, the government maintained its 2014 GDP growth target at 7.5%. The economic indicators in Japan point to an upturn in activity, even it is only a temporary one. Expectations of an increase in value added tax from 5% to 8% in April helped push up household consumption, which grew by 9.2% in the first quarter, resulting in annualized GDP growth of 6.7% in the same period, versus 0.3% in 4Q13. Compound PMI reached 51.5 points in June, above the 49.9 points recorded in May, signaling an improvement in business conditions for the first time since February. Unemployment recorded 3.5% in May, the lowest rate since July 2007. The Bank of Japan expects inflation to reach 1.25% p.a. in the midterm and 2% p.a. in the long term and is projecting GDP growth of 1.0% in 2014. Brazil May’s seasonally-adjusted Central Bank Economic Activity Index ( IBC-Br), used as a reference for GDP, fell by 0.18% in May over April after remaining flat since the beginning of the year. In the last 12 months, however, the IBC-Br moved up by 1.95%. The Central Bank’s FOCUS report expects GDP growth of 0.90% in 2014 and 1.5% in 2015. Inflation recorded by the IPCA consumer price index recorded 0.4% in June, giving 3.75% for the first half and 6.52% in the previous 12 months, exceeding the 6.5% ceiling of the annual inflationary target. The FOCUS report expects 2014 inflation of 6.41%, with a Selic base rate of 11.0% at year-end. Given this scenario, and despite high inflation, the Central Bank’s Monetary Policy Committee (COPOM) interrupted the series of hikes in the Selic, maintaining it at 11.0% p.a. at its last two meetings. Industrial output in May fell by 0.6% over April and 3.2% over the same month last year, giving a decline of 1.6% in the first five months. Most of the downward pressure in May came from consumer durables production, which fell by 3.6%. On the foreign exchange front, the Brazilian real appreciated by 2.7% against the U.S. dollar in 2Q14, closing June at R$2.2025, reflecting higher market liquidity and the difference between real domestic and international interest rates. Macroeconomic Projections 2014 2015 IPCA (%) 6.41 6.21 Commercial dollar (final) – R$ 2.35 2.50 SELIC (final - %) 11.00 12.00 GDP (%) 0.90 1.50 Industrial Production (%) -1.15 1.70 Source : FOCUS BACEN Base: July 25, 2014 PAGE 23 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Net Revenue CSN posted consolidated net revenue of R$4,052 million in 2Q14, in line with the R$4,060 million recorded in 2Q13, and 7% down on the R$4,371 million reported in 1Q14, basically due to the reduction in revenue from steel and mining operations. Cost of Goods Sold (COGS) COGS totaled R$2,747 million in 2Q14, 9% down on the R$3,020 million posted in 2Q13, basically due to lower COGS from steel operations, partially offset by the upturn in mining COGS. In comparison with the RS3,034 million registered in the previous quarter, COGS also fell by 9%. Selling, General, Administrative and Other Operating Expenses Consolidated SG&A expenses totaled R$358 million in 2Q14, 6% less than the R$380 million reported in 2Q13, chiefly due to the reduction in selling expenses, and 22% up on the R$294 million registered in the previous quarter, essentially due to higher freight and administrative expenses. Other Operating Revenue/Expenses totaled R$31 million in 2Q14, versus R$145 million in 2Q13 and R$177 million in 1Q14, mainly due to the reversal of provisions. EBITDA The Company uses Adjusted EBITDA to measure the segments' performance and operating cash flow capacity. It comprises net income before the net financial result, income and social contribution taxes, depreciation and amortization, results from investees and other operating revenue (expenses), plus the proportional EBITDA of the jointly-owned subsidiaries, Namisa, MRS Logística and CBSI. Second-quarter adjusted EBITDA amounted to R$1,303 million, 19% up on the R$1,095 million posted in 2Q13, basically due to the contribution from steel and mining operations, accompanied by an EBITDA margin of 30%, up by 6 p.p. In comparison with 1Q14, adjusted EBITDA fell by 9%, chiefly influenced by the mining segment result, partially offset by the increase in EBITDA from steel, while the adjusted EBITDA margin remained at 30%. Financial Result and Net Debt In 2Q14, CSN’s consolidated net financial result was negative by R$815 million, mainly due to the following factors: · Interest on loans and financing totaling R$691 million; · Expenses of R$40 million with the monetary restatement of tax payment installments; · Other financial expenses totaling R$76 million; · Monetary and foreign exchange variations amounting to R$61 million; PAGE 24 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 These negative effects were partially offset by consolidated financial revenue of R$53 million. Gross debt, net debt and the net debt/EBITDA ratio presented below reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI, as well as the impact from the partial spin-off of Transnordestina Logística S/A. On June 30, 2014, the Company’s gross debt totaled R$28.6 billion, almost identical to the figure on March 31, 2014, while net debt amounted to R$16.7 billion, R$900 million more than at the close of 1Q14. On the other hand, the net debt/EBITDA ratio based on LTM adjusted EBITDA closed the second quarter at 2.71x, virtually flat over the 2.66x recorded at the end of the previous quarter. Net debt was impacted by the following factors: · Investments of R$0.6 billion in fixed assets; · A R$0.6 billion effect related to the cost of debt; · A R$0.2 billion increase in working capital; · Disbursements of R$0.4 billion on the share buyback program; · Foreign exchange variation of R$0.1 billion; · Other effects totaling R$0.3 billion; These negative effects were partially offset by 2Q14 EBITDA of R$1.3 billion. Indebtedness (R$ million) and Net Debt /Adjusted EBITDA ratio Equity Result CSN’s equity result was negative by R$67 million in 2Q14, basically due to the result of the jointly-owned subsidiary Namisa. Net Income CSN posted consolidated net income of R$19 million in 2Q14, for the reasons mentioned above. Capex Investments reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI. The Company has ceased consolidating its interest in Transnordestina Logística S/A, due to the latter’s partial spin-off on December 27, 2013 and the consequent entry into effect of the new shareholders’ agreement. PAGE 25 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 CSN invested R$560 million in 2Q14, R$418 million of which in the parent company. Of this total, R$207 million went to the Casa de Pedra mine and the Port of Itaguaí, R$109 million to increasing cement production capacity, and R$99 million to the steel segment, with scheduled maintenance programs. The remaining R$142 million went to subsidiaries or joint subsidiaries, mostly as follows: ü MRS: R$67 million; ü Sepetiba Tecon: R$22 million. Working Capital Working capital allocated to the Company’s businesses closed 2Q14 at R$2,732 million, R$222 million more than at the end of 1Q14, chiefly due to the increase in inventories and accounts receivable, partially offset by the upturn in the suppliers line. The average supplier payment period increased by six days, the receivables period widened by three days and the average inventory turnover period increased by 11 days. WORKING CAPITAL (R$ MM) 2Q13 1Q14 2Q14 Change 2Q14 x 2Q13 Change 2Q14 x 1Q14 Assets Accounts Receivable 47 95 Inventory (*) Advances to Taxes 25 89 95 31 Liabilities Suppliers Salaries and Social Contribution 13 22 Taxes Payable Advances from Clients 36 30 31 1 Working Capital TURNOVER RATIO Average Periods 2Q13 1Q14 2Q14 Change 2Q14 x 2Q13 Change 2Q14 x 1Q14 Receivables 32 28 31 3 Supplier Payment 48 33 39 6 Inventory Turnover 71 72 83 12 11 Cash Conversion Cycle 55 67 75 20 8 (*) Inventory - includes "Advances to Suppliers" and does not include "Supplies". Results by Segment The Company maintains integrated operations in five business segments: steel, mining, logistics, cement and energy. The main assets and/or companies comprising each segment are presented below: Steel Mining Logistics Cement Energy Usina Presidente Vargas Casa de Pedra Railways Volta Redonda CSN Energia Porto Real Namisa (60%) - MRS Arcos Itasa Paraná Tecar - FTL LLC ERSA - TLSA Lusosider Port: Prada (Distribuição e - Sepetiba Tecon Embalagens) Metalic SWT The information on CSN’s five business segments is derived from the accounting data, together with allocations and the apportionment of costs among the segments. Results by segment reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI, as well as the full consolidation of FTL. PAGE 26 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Net revenue by segment (R$ million) Adjusted EBITDA by segment (R$ million) PAGE 27 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Result by segment R$ million 2Q14 Consolidated Results Steel Mining Logistics (Port) Logistics (Railways) Energy Cement Corporate/ Eliminations Consolidated Net Revenue 47 87 Domestic Market 2,185 82 47 226 87 113 (211) 2,529 Foreign Market 657 1,035 - (169) 1,523 Cost of Goods Sold (2,083) (740) (31) (156) (49) (72) 385 (2,747) Gross Profit 16 70 38 42 5 Selling, General and Administrative Expenses (168) (20) (0) (21) (5) (17) (126) (358) Depreciation 202 85 2 39 4 9 (45) 296 Proportional EBITDA of Jointly Controlled Companies 58 58 Adjusted EBITDA 18 87 37 34 R$ million 2Q13 Consolidated Results Steel Mining Logistics (Port) Logistics (Railways) Energy Cement Corporate/ Eliminations Consolidated Net Revenue 43 53 Domestic Market 2,488 68 43 263 53 105 (238) 2,782 Foreign Market 659 916 - (297) 1,278 Cost of Goods Sold (2,527) (601) (22) (178) (34) (70) 411 (3,020) Gross Profit 21 85 20 35 Selling, General and Administrative Expenses (180) (37) (5) (24) (5) (19) (110) (380) Depreciation 179 53 2 36 4 8 (18) 264 EBITDA proporcional de controladas em conjunto 171 171 Adjusted EBITDA 18 97 19 24 Steel Scenario According to the World Steel Association (WSA), global crude steel production totaled 821 million tonnes in the first half of 2014, 2.5% higher than in 2H13, with China, responsible for 411 million tonnes, recording growth of 3.0%. Global capacity use reached 78% in June, 1 p.p. down on March, which was the highest monthly figure of the year so far. The WSA expects global apparent steel consumption to grow by 3.1% in 2014, with apparent consumption in China moving up by 3%. According to the Brazilian Steel Institute (IABr), domestic crude steel production came to 16.7 million tonnes in 1H14, 1.5% down on 1H13, while rolled flat output totaled 7.0 million tonnes, down by 6.3%. Apparent domestic flat steel consumption amounted to 6.2 million tonnes in the first half, 1.4% more than in 1H13, while domestic sales fell by 4.3% to 5.8 million tonnes. On the other hand, flat steel imports climbed by 45.6% to 1.1 million tonnes in the 1H14, while exports fell by 26.5% to 0.7 million tonnes. The IABr estimates domestic sales of 23.7 million tonnes in 2014, with apparent consumption of 27.2 million tonnes. Automotive According to ANFAVEA (the Auto Manufacturers’ Association), light vehicle production totaled 1.5 million units in 1H14, 17% down on the same period last year, with sales of 1.6 million units, fell by 7%. The association estimates annual light vehicle production and sales growth of 10% and 5.4%, respectively, over 2013. According to FENABRAVE (the Vehicle Distributors’ Association), the number of vehicles licensed in 1H14 fell by 7.3% year-on-year. The association expects 2014 light vehicle sales to fall by 10.5% over last year. PAGE 28 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Construction According to ABRAMAT (the Construction Material Manufacturers’ Association), first-half sales of building materials increased by 3.7% year-on-year. The association is maintaining its 2014 sales growth estimate of 4.5%. Home Appliances According to the IBGE (Brazilian Institute of Geography and Statistics), home appliance production fell by 1.6% year-on-year in the first five months of 2014. Distribution According to INDA (the Brazilian Steel Distributors’ Association), domestic flat steel sales by distributors totaled 2.2 million tonnes in 1H14, 3.5% up on 1H13. For 2014 as a whole, the association has revised its sales growth estimate to 1%. First-half purchases by the associated network came to 2.1 million tonnes, 7.4% less than in the same period last year. On the other hand, inventories closed June at 1.06 million tonnes, representing 3.3 months of sales. Sales Volume In 2Q14, CSN’s steel sales totaled 1.26 million tonnes. Of this total, 73% went to the domestic market, 25% were sold by overseas subsidiaries and 2% went to exports. Domestic Sales Volume Domestic steel sales totaled 918,000 tonnes in 2Q14, 9% less than in 1Q14, basically due to the reduced pace of economic activity, impacted by the lower number of business days in the quarter. Foreign Sales Volume Foreign sales amounted to 345,000 tonnes in 2Q14, 8% less than in the previous quarter. Of this total, the overseas subsidiaries sold 321,000 tonnes, 184,000 of which by SWT. Direct exports came to 24,000 tonnes. Prices Net revenue per tonne averaged R$2,214 in 2Q14, in line with 1Q14. Net Revenue Net revenue from steel operations totaled R$2,843 million in 2Q14, 9% down on the R$3,127 million recorded in 1Q14, essentially due to the reduction in sales volume. PAGE 29 of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Cost of Goods Sold (COGS) Steel segment COGS came to R$2,083 million in 2Q14, 13% down on the previous quarter, basically due to lower production costs and sales volume. Adjusted EBITDA Adjusted steel segment EBITDA totaled R$793 million in 2Q14, 4% up on the R$761 million recorded in 1Q14, essentially due to the reduction in COGS and the highest quarterly figure since 3Q10. The adjusted EBITDA margin came to 28%, 4 p.p. up on 1Q14. Production The Presidente Vargas Steelworks (UPV) produced 1.1 million tonnes of crude steel in 2Q14, 2% more than in 1Q14, while slab purchases from third parties remained in line with 1Q14. Second-quarter rolled steel output totaled 1.1 million tonnes, 4% up on the quarter before. Production (in thousand t) 1Q14 2Q14 First Six Months of Change 1H13 1H14 2Q14 x 1Q14 1H14 x 1H13 Crude Steel (P. Vargas Mill) 1,098 1,120 2,204 2,217 2% 1% Purchased Slabs from Third Parties 102 103 283 204 1% -28% Total Crude Steel 2% -3% Total Rolled Products 4% -6% Production Costs (Parent Company) In 2Q14, the Presidente Vargas Steelworks’ total production costs came to R$1,643 million, 1% down on 1Q14, chiefly due to the reduced consumption of coke acquired from third parties and lower coal costs. of 81 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Mining Scenario In 2Q14, seaborne iron ore prices were negatively impacted by increased supply, chiefly fueled by Australian exporters. In regard to Chinese demand, the increased credit restrictions, the reduced pace of investments and the high level of iron ore stocks in the ports also contributed to the price slide. In this scenario, the Platts Fe62% CFR China index averaged US$102.60/dmt in 2Q14, 14.8% down on the 1Q14 average. The iron ore quality premium varied between US$2.10/dmt and US$1.70/dmt per 1% of Fe content, while freight costs on the Tubarão/Qingdao route averaged US$20.31/wmt, 9% less than the previous quarter’s average. Brazil exported 80 million tonnes of iron ore in the second quarter, 12% up on 1Q14 . Iron ore sales In 2Q14, sales of finished iron ore products totaled 7.2 million tonnes, 20% up on the 6.0 million tonnes sold in 2Q13 and 13% up on the 6.4 million tonnes recorded in the previous quarter. Of this total, 2.4 million tonnes were sold by Namisa
